Case 6:20-cv-00465-ADA Document 29-20 Filed 10/02/20 Page 1 of 6




             EXHIBIT 1
                Case 6:20-cv-00465-ADA Document 29-20 Filed 10/02/20 Page 2 of 6
10/2/2020                                         Lewisville, TX to 501 West 5th Street, Austin, TX - Google Maps



                                Lewisville, TX to 501 West 5th Street, Austin, TX                         Drive 219 miles, 3 h 24 min




                                                                                             Map data ©2020 Google, INEGI   20 mi



              via I-35E and I-35 S                          3 h 24 min
              Fastest route, the usual tra£c                   219 miles



              via I-35 S                                    3 h 29 min
                                                               223 miles



     Explore 501 W 5th St




     Restaurants     Hotels     Gas stations Parking Lots        More




https://www.google.com/maps/dir/Lewisville,+TX/501+West+5th+Street,+Austin,+TX/@31.6511606,-98.3985565,8z/data=!3m1!4b1!4m14!4m13!1m5!1…   1/1




                                                                                                                                    Exhibit 17, Page 1
                Case 6:20-cv-00465-ADA Document 29-20 Filed 10/02/20 Page 3 of 6
10/2/2020                                         Fairview, TX to 501 West 5th Street, Austin, TX - Google Maps



                                Fairview, TX to 501 West 5th Street, Austin, TX                          Drive 230 miles, 3 h 31 min




                                                                                            Map data ©2020 Google, INEGI   20 mi



              via I-35 S                                    3 h 31 min
              Fastest route now due to tra£c                  230 miles
              conditions
                 This route has tolls.



              via I-35W S and I-35 S                        3 h 42 min
                                                              245 miles



              via TX-31 W/State Hwy 31 W and I- 3 h 58 min
              35 S                                242 miles



     Explore 501 W 5th St




     Restaurants     Hotels     Gas stations Parking Lots        More




https://www.google.com/maps/dir/Fairview,+TX/501+West+5th+Street,+Austin,+TX/@31.7119302,-98.2252852,8z/data=!3m1!4b1!4m14!4m13!1m5!1…   1/1




                                                                                                                                   Exhibit 17, Page 2
               Case 6:20-cv-00465-ADA Document 29-20 Filed 10/02/20 Page 4 of 6
10/2/2020                                         Plano, TX to 501 West 5th Street, Austin, TX - Google Maps



                                Plano, TX to 501 West 5th Street, Austin, TX                           Drive 215 miles, 3 h 34 min




                                                                                           Map data ©2020 Google, INEGI   20 mi



             via I-35E and I-35 S                           3 h 34 min
             Fastest route, the usual tra£c                  215 miles



             via I-35 S                                     3 h 54 min
                                                             231 miles



     Explore 501 W 5th St




     Restaurants     Hotels     Gas stations Parking Lots      More




https://www.google.com/maps/dir/Plano,+TX/501+West+5th+Street,+Austin,+TX/@31.6379668,-98.225286,8z/data=!3m1!4b1!4m14!4m13!1m5!1m1!1… 1/1




                                                                                                                                  Exhibit 17, Page 3
               Case 6:20-cv-00465-ADA Document 29-20 Filed 10/02/20 Page 5 of 6
10/2/2020                                         Heath, TX to 501 West 5th Street, Austin, TX - Google Maps



                                Heath, TX to 501 West 5th Street, Austin, TX                           Drive 218 miles, 3 h 22 min




                                                                                          Map data ©2020 Google, INEGI   20 mi



             via I-35 S                                     3 h 22 min
             Fastest route, the usual tra£c                  218 miles



             via US-67 S and I-35 S                         3 h 39 min
                                                             226 miles



             via TX-31 W/State Hwy 31 W and I- 3 h 44 min
             35 S                                230 miles



     Explore 501 W 5th St




     Restaurants     Hotels     Gas stations Parking Lots      More




https://www.google.com/maps/dir/Heath,+TX/501+West+5th+Street,+Austin,+TX/@31.5463105,-98.2252869,8z/data=!3m1!4b1!4m14!4m13!1m5!1m1…   1/1




                                                                                                                                 Exhibit 17, Page 4
               Case 6:20-cv-00465-ADA Document 29-20 Filed 10/02/20 Page 6 of 6
10/2/2020                                          Frisco, TX to 501 West 5th Street, Austin, TX - Google Maps



                                Frisco, TX to 501 West 5th Street, Austin, TX                            Drive 222 miles, 3 h 25 min




                                                                                            Map data ©2020 Google, INEGI   20 mi



              via I-35E and I-35 S                          3 h 25 min
              Fastest route, the usual tra£c                  222 miles
                 This route has tolls.



              via I-35 S                                    3 h 54 min
                                                              241 miles



     Explore 501 W 5th St




     Restaurants     Hotels     Gas stations Parking Lots       More




https://www.google.com/maps/dir/Frisco,+TX/501+West+5th+Street,+Austin,+TX/@31.7033768,-98.2252853,8z/data=!3m1!4b1!4m14!4m13!1m5!1m1…   1/1




                                                                                                                                   Exhibit 17, Page 5
